        Case 1:18-cv-10225-MLW Document 315 Filed 07/30/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,
                                                              No. 1:18-cv-10225-MLW
 Individually and on behalf of all others
 similarly situated,
                                                     SUPPLEMENTAL DECLARATION OF
                Plaintiff-Petitioners,                   MATTHEW W. COSTELLO
                                                             IN SUPPORT OF
        v.                                            PETITIONERS’ MOTION TO SEAL
                                                               (RENEWED)
 KEVIN K. McALEENAN, et al.,

                Defendants-Respondents.


       I, Matthew W. Costello, declare as follows:

       1.      I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice in

the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

knowledge of the facts set forth in this declaration. If called as a witness, I could and would

competently testify thereto. I submit this Declaration in support of Petitioners’ Motion to Seal

(Renewed).

       2.      Attached hereto as Exhibit A is a true and correct copy of the July 12, 2019

Detention Report provided by Respondents, including redactions of class members’ names and

alien registration numbers (“A numbers”). This copy is identical to the version placed on the

public docket by the Court on July 29, 2019 (Dkt. No. 310-2).

       3.      Attached hereto as Exhibit B is a true and correct copy of a July 12, 2019 email

from Mary L. Larakers to Calderon class counsel, with the subject line “Calderon June Detention

Spreadsheet & Notices of Removal.” Petitioners have redacted the names of class members in
        Case 1:18-cv-10225-MLW Document 315 Filed 07/30/19 Page 2 of 6



detention. At Respondents’ request, Petitioners have also redacted contact information for

counsel for Respondents.

       4.        Attached hereto as Exhibit C is a true and correct copy of excerpts from the

transcript of the July 16, 2019 deposition of Marcos Charles. Specifically, this copy includes all

portions of that transcript that were cited in Petitioner’s Memorandum in Support of Motion for

Order to Show Cause, but excludes other portions not cited in the Memorandum. Respondents

have reviewed these excerpts, and the enclosed exhibit reflects their proposed redactions based

on (1) sensitive identifying information of class members and (2) contact information for

federal employees.

       5.        Attached hereto as Exhibit D is a true and correct copy of a Notice to Alien of

File Custody Review for Mr. BF., dated November 29, 2018. Petitioners have redacted the

name and A number of the detained individual, as well as the name of the officer who effected

service on that individual.

       6.        Attached hereto as Exhibit E is a true and correct copy of a Decision to

Continue Detention for Mr. BF., dated January 28, 2019. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officers who issued the

Decision and effected service on that individual.

       7.        Attached hereto as Exhibit F is a true and correct copy of a Notice to Alien of

File Custody Review for Mr. F., dated February 14, 2019. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officer who effected service

on that individual.

       8.        Attached hereto as Exhibit G is a true and correct copy of a Decision to

Continue Detention for Mr. F., dated May 8, 2019. Petitioners have redacted the name and A




                                                 2
         Case 1:18-cv-10225-MLW Document 315 Filed 07/30/19 Page 3 of 6



number of the detained individual, as well as the name of the officers who issued the Decision

and effected service on that individual.

       9.          Attached hereto as Exhibit H is a true and correct copy of a Notice to Alien of

File Custody Review for Mr. M., dated March 26, 2019. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officer who effected service

on that individual.

       10.         Attached hereto as Exhibit I is a true and correct copy of a Decision to

Continue Detention for Mr. M., dated June 4, 2019. Petitioners have redacted the name and A

number of the detained individual, as well as the name of the officers who issued the Decision

and effected service on that individual.

       11.         Attached hereto as Exhibit J is a true and correct copy of a Notice to Alien of

File Custody Review for Mr. L., dated December 18, 2018. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officer who effected service

on that individual.

       12.         Attached hereto as Exhibit K is a true and correct copy of a Decision to

Continue Detention for Mr. L., dated March 8, 2019. Petitioners have redacted the name and A

number of the detained individual, as well as the name of the officers who issued the Decision

and effected service on that individual.

       13.         Attached hereto as Exhibit L is a true and correct copy of a Decision to

Continue Detention for Mr. P. dated April 1, 2019, and Notice to Alien of File Custody Review,

dated January 24, 2019. Petitioners have redacted the name and A number of the detained

individual, as well as the name of the officers who issued the Decision and effected service on

that individual.




                                                   3
        Case 1:18-cv-10225-MLW Document 315 Filed 07/30/19 Page 4 of 6



       14.       Attached hereto as Exhibit M is a true and correct copy of a Notice to Alien to

File Custody Review for Mr. S., dated August 22, 2018. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officer who effected service

on that individual.

       15.       Attached hereto as Exhibit N is a true and correct copy of a Decision to

Continue Detention for Mr. S., dated November 15, 2018. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officers who issued the

Decision and effected service on that individual.

       16.       Attached hereto as Exhibit O is a true and correct copy of a Decision to

Continue Detention for Mr. S., dated June 6, 2019. Petitioners have redacted the name and A

number of the detained individual, as well as the name of the officers who issued the Decision

and effected service on that individual.

       17.       Attached hereto as Exhibit P is a true and correct copy of a Notice to Alien of

File Custody Review for Mr. SS., dated November 2, 2018. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officer who effected service

on that individual.

       18.       Attached hereto as Exhibit Q is a true and correct copy of a Decision to

Continue Detention for Mr. SS., dated February 4, 2019. Petitioners have redacted the name

and A number of the detained individual, as well as the name of the officers who issued the

Decision and effected service on that individual.

       19.       Attached hereto as Exhibit R is a true and correct copy of a Decision to

Continue Detention for Mr. SS., dated May 29, 2019. Petitioners have redacted the name and A

number of the detained individual, as well as the name of the officers who issued the Decision




                                                 4
        Case 1:18-cv-10225-MLW Document 315 Filed 07/30/19 Page 5 of 6



and effected service on that individual.

       20.       Attached hereto as Exhibit S is a true and correct copy of a July 25, 2019 email

from Mary L. Larakers to Michaela Sewall, with the subject line “RE: Calderon litigation.”

Petitioners have redacted the names of class members in detention. At Respondents’ request,

Petitioners have also redacted contact information for counsel for Respondents.

       21.       Attached hereto as Exhibit T is a true and correct copy of Petitioner’s

Memorandum in Support of Motion for Order to Show Cause. This version redacts only the

names of detained class members, leaving all other pertinent information available to the public.

       22.       Counsel for Respondents have reviewed these proposed exhibits. Counsel has

assented to the proposed redactions.

       I declare under penalty of perjury that, to the best of my knowledge and belief, the facts

set forth above are true and correct.

       Executed this 30th day of July, 2019, in Boston, Massachusetts.



                                                     /s/ Matthew W. Costello
                                                     Matthew W. Costello (BBO # 696384)
                                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                                     60 State Street Boston, MA 02109
                                                     Tel.: (617) 526-6000
                                                     Fax: (617) 526-5000
                                                     Email: matthew.costello@wilmerhale.com




                                                 5
        Case 1:18-cv-10225-MLW Document 315 Filed 07/30/19 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, a true copy of the foregoing will be electronically

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing (NEF).


                                                     /s/ Kevin S. Prussia
                                                     Kevin S. Prussia




                                                 6
